                                                                          JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


SOON JA SONG,                        Case No. CV 19-2937 DSF (GJSx)
   Plaintiff,

                 v.                  JUDGMENT

AWAN SCRUB
TECHNOLOGY,
   Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to file a motion
for default judgment as to defendant Awan Scrub Technology,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


   Date: January 21, 2020           ___________________________
                                    Dale S. Fischer
                                    United States District Judge
